ORDER

Paul J. Hough moves without opposition for reconsideration of the court’s January 14, 2005 order dismissing his petition for review for failure to file his brief, with brief attached.
Upon consideration thereof,
IT IS ORDERED THAT:
(1) Hough’s motion for reconsideration is granted.
(2) The court’s January 14, 2005 dismissal order is vacated, the mandate is recalled, and the petition for review is reinstated.
(3) The Air Force’s brief is due within 30 days of the date of filing of this order.